Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	The following is a Final Office action in response to the Application filed 05/11/2021 and the Amendments & Remarks received on 08/22/2022
2.	Claims 1-27 are pending

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-27 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Therefore, claims 1-27 were analyzed for U.S.C. 101 as follows:
7.	Claims 1-13 are directed to a method claims and claims 14-26 are directed to a system and Claim 27 is directed to a non-transitory computer readable storage medium Claims 1-27 fall within one of the four statutory categories of invention. (Step 1: Yes)
8.	In claim 1, corresponding representative claims 14 and 27, the limitations that define an abstract idea (in bold) are below (claim 1 is displayed):
A method for determining a wildfire risk of a property, comprising computing a PhiChi score, a fire composite score (4score), a final composite threat (FCT) score, and four category scores comprising a fuel score, an ignitions score, a hazards score, and a susceptibility score, for the property, the method comprising: 
a) providing a fire composite score computation system comprising a processor, a memory unit coupled to the processor, a fire composite score model within the memory unit, a graphical user interface, and a network interface card for communicating with one or more users over a network; 
b) providing a fire composite score reference table comprising a first set of variables of the fire composite score model derived from Geo Artificial Intelligence (GEOAI) and Big Data, and a second set of variables of the fire composite score model derived from the geo artificial intelligence (GEOAI), and user self- assessment with and without physical inspection; 
c) receiving input data from each of the users via an interactive question and answer session using the graphical user interface, by the fire composite score computation system, wherein the questions are associated with the second set of variables; 
d) determining a score for each of the first set of variables and the second set of variables of the fire composite score model, by the fire composite score computation system, using the fire composite score reference table; 
e) computing a PhiChi score of a property, by the fire composite score computation system, by applying mathematical formulae to individual scores of variables of the first set; 
f) combining the individual scores of the first and second set of variables into four categories of scores comprising a fuel score, an ignitions score, a hazards score, and a susceptibility score, by the fire composite score computation system, using the fire composite score model, and presenting a graph of the four category scores together with associated risk levels; 
g) computing the fire composite score of the property by summation of the four category scores, by the fire composite score computation system, wherein data derived from the public databases and artificial intelligence as well as the input data received from the users or their self-inspections are transformed, by using customized algorithms, into an output comprising the fire composite score and the four category scores, and wherein the baseline fire composite score, or PhiChi, is transformed, by using the customized algorithms, into the complete fire composite score of the property, the 4score, thereby providing a comprehensive assessment of the wildfire risk of the property; and 
h) computing the final composite threat (FCT) score by the formula: FCT score = (Ignition score + Susceptibilities score) * (Fuel score + Hazards score).

9.	In claim 1, corresponding representative claim 14 and 27, are steps for providing scores, receiving input for computing a score for wildfire. The above steps for determining wildfire risk of property which are concepts that are in the enumerating grouping of Abstract ideas related to Certain methods of Organizing Human Activity specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk)
10.	Independent claim 1, corresponding representative claims 14 and 27, recite the additional components of “processor”, “memory unit”, “processor”, “network”, “fire composite score computation system”, and additional elements of “fire composite score model”, “network interface card”, “mathematical formulae”, and “customized algorithms”. The limitations of  providing a fire composite score reference table comprising a first set of variables of the fire composite score model derived from Geo Artificial Intelligence (GEOAI) and Big Data, and a second set of variables of the fire composite score model derived from the geo artificial intelligence (GEOAI), and user self- assessment with and without physical inspection, determining a score for each of the first set of variables and the second set of variables of the fire composite score model, by the fire composite score computation system, using the fire composite score reference table, computing a PhiChi score of a property, by the fire composite score computation system, by applying mathematical formulae to individual scores of variables of the first set, and computing the fire composite score of the property by summation of the four category scores, by the fire composite score computation system, wherein data derived from the public databases and artificial intelligence as well as the input data received from the users or their self-inspections are transformed, by using customized algorithms, into an output comprising the fire composite score and the four category scores, and wherein the baseline fire composite score, or PhiChi, is transformed, by using the customized algorithms, into the complete fire composite score of the property, the 4score, thereby providing a comprehensive assessment of the wildfire risk of the property; and computing the final composite threat (FCT) score by the formula: FCT score = (Ignition score + Susceptibilities score) * (Fuel score + Hazards score). The above providing, computing, and determining steps are recited at a high level of generality (i.e., a general means of using mathematical formulas, relationships, and concepts to determine the relationship with variables and category score to generate a final composite threat score to mitigate risk). The limitations of combining the individual scores of the first and second set of variables into four categories of scores comprising a fuel score, an ignitions score, a hazards score, and a susceptibility score, presenting a graph of the four category scores together with associated risk levels, determining a score for each of the first set of variables and the second set of variables of the fire composite score model, receiving input data from each of the users via an interactive question and answer session using the graphical user interface, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “graphical user interface” and “fire composite computation system” nothing in the claim element precludes the step from practically being performed in the mind. The limitations do no more than generally linking a judicial exception to a particular technological environment. The claims 1, corresponding representative claims 14 and 27, are directed to an abstract idea.
11.	The interpretation of the computing components is consistent with applicant's specification which describes the components in broad terms:
a fire composite score computation system comprising a processor, a memory unit coupled to the processor, a fire composite score model within the memory unit, a graphical user interface, and a network interface card (Specification: Paragraph [0025])
12.	These additional elements and additional computing components as cited above, amounts to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
13.	Finally, taken together, the additional elements and additional components of claim 1, corresponding representative claim 14 and 27, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding claims 14 and 27 are directed to an abstract idea without significantly more.
14.	Dependent claims 2, 9, 11,13, 15, 22, 24, and 26 further recite limitations of assigning weights to each of the four category scores before the summation into the complete fire composite score or 4score, by the fire composite score computation system, differentiating properties with same PhiChi score based on ratio between each of the four category scores and the 4score, wherein the properties with the same PhiChi score and same ratio between each of the four category scores and the 4score is grouped together, wherein PhiChi score is written as "pY" score, with Y being a Greek letter for 'F' and x being the Greek letter for 'C', wherein the PhiChi score ranges from 0 to 280, and wherein the 4score, or the complete fire composite, ranges from 0 to 400, and wherein concepts of actuarial science are used for the transformation of the input data to the Final Composite Threat (FCT) score, wherein the concepts of actuarial science comprise mathematical and statistical methods, and wherein the fire composite score computation system provides recommendations to property owners for further improving the 4score and the FCT score, based on the associated risk levels of the four category scores. These claims recited limitations that fall within the Certain Methods of Organizing Human Activities grouping of abstract ideas as it relates to fundamental economic principles or practices (including hedging, insurance, mitigating risk).
15.	The judicial exception is not integrated into a practical application. In particular, the above claims recite the limitations of assigning weights to each of the four category scores before the summation into the complete fire composite score, by the fire composite score computation system and said processor configured to assign weights to each of the four category scores before the summation into the complete fire composite score, or 4score, differentiating properties with same PhiChi score based on ratio between each of the four category scores and the 4score, wherein the properties with the same PhiChi score and same ratio between each of the four category scores and the 4score is grouped together,, wherein PhiChi score is written as "pY" score, with Y being a Greek letter for 'F' and x being the Greek letter for 'C', wherein the PhiChi score ranges from 0 to 280, and wherein the 4score, or the complete fire composite, ranges from 0 to 400, wherein concepts of actuarial science are used for the transformation of the input data to the Final Composite Threat (FCT) score, wherein the concepts of actuarial science comprise mathematical and statistical methods, and wherein the fire composite score computation system provides recommendations to property owners for further improving the 4score and the FCT score, based on the associated risk levels of the four category scores. The above limitations are recited at a high-level of generality (i.e., steps directed to the general means using mathematical concepts, formulas and relationships to determine category scores to generate the fire composite score to assess risk). The limitations are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea.  The claims are directed to an abstract idea. 
16.	There are additional components of “processor”, and the additional elements of “fire composite score computation system”, and “mathematical and statistical methods”, where each of the additional elements are no more than mere instructions to apply the exception using a generic computer component. Therefore, the additional components and additional elements are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. The claims do not recite any improvements to the generic computing component. The claim does not recite additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claim, dependent claims 2, 9, 11,13, 15, 22, 24, and 26 further are directed to an ineligible judicial exception without any significant more.
17.	Dependent claims 3, 4, 7, 8, 16, 17, 20, and 21 further recite limitations of wherein the variables in a fuel category comprise a predominant slope about the inhabited area, a slope position of value, a predominant aspect, a fuel amount, a predominant fuel type, a fire regime group, katabatic wind areas, presence of dangerous topographic features, an average fire season rainfall, and drought conditions, wherein the variables in an ignitions category comprise an electrical service, an average number of wildfires per decade per 1,000 acres, distance to high-fuel area (HFA), distance to prior burn area perimeter (BAP), number of lightning strikes within 10 miles, number of vegetation burn points within 1 mile, recreation sites, campgrounds, campsites, picnic grounds, mills or mines, locations for social gatherings, transportation routes including mass transit vehicle routes and railroads, powerlines or wooden fences that penetrate defensible space, wood heat sources and other combustibles, wherein the variables in an hazards category comprise number of "road standard" egress access routes, road surface width on primary access route, secondary road terminus, bridges on access routes, water sources, helicopter dip spots, regular full-time, blended, or volunteer fire department stations in the area, total distance to nearest fire stations, and drive time to nearest responding fire station, and wherein the variables in a susceptibility category comprise mudslide risk, landslide area score, structures with fire resistive roofing, homes with unenclosed balconies / eaves / steps / foundations, roof complexity, community awareness, peripheral homes, defensible space, percentage of homes with fire resistive landscaping, and urban conflagration. The steps are directed to collecting and categorizing variable data to input in the category scores. The claims, as drafted, fall within the Certain Methods of Organizing Human Activities grouping of abstract ideas as it relates to fundamental economic principles or practices (including hedging, insurance, mitigating risk)
18.	The judicial exception is not integrated into a practical application. The claims 3, 4, 7, 8, 16, 17, 20, and 21 as a whole merely describes how to generally “apply” the concept of obtaining, collecting and categorizing variables in the appropriate categories in a generic computer environment. There are no recited computer components or additional elements and the claims, as drafted, are recited at a high level of generality and are merely invoked as tools to perform collecting and categorizing the data to generate a category score. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. The claims do not recite any improvements to the generic computing component. The claims do not recite additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claim, dependent claims 3, 4, 7, 8, 16, 17, 20, and 21 further are directed to an ineligible judicial exception without any significant more.
19.	There are no additional components and elements and the claims are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements and do not integrate the exception into a practical application of that exception Therefore, similar to the independent claims, the dependent claims 3, 4, 7, 8, 16, 17, 20, and 21are directed to an ineligible judicial exception without any significant more.
20.	Dependent claims 5, 6,10,12, 18, 19, 23, and 25 further recite limitations of wherein the recreation sites comprise gun clubs, off-highway vehicle (OHV) area, and concert sites, wherein the locations for social gatherings comprise schools, business, and homeless encampments, wherein the weights are assigned to each of the four category scores based on the historical data, and presenting the scores in one or more of a table and a graph on the graphical user interface, by the fire composite score computation system, wherein the four category scores are presented as a percentage of maximum category score for all the variables in each of the four categories. The steps for receiving data to display the aggregated category scores for all the variables fall within the Certain Methods of Organizing Human Activities grouping of abstract ideas specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk)
21.	The judicial exception is not integrated into a practical application. The limitations of wherein the recreation sites comprise gun clubs, off-highway vehicle (OHV) area, and concert sites, wherein the locations for social gatherings comprise schools, business, and homeless encampments, and wherein the weights are assigned to each of the four category scores based on the historical data, do not take the claim limitations out of the groupings of abstract activity (i.e., as a general means of gathering recreation and location data for use in the category scores) . The limitations do no more than generally linking a judicial exception to a particular technological environment. In addition, the claim limitations of “presenting the scores in one or more of a table and a graph on the graphical user interface, by the fire composite score computation system, wherein the four category scores are presented as a percentage of maximum category score for all the variables in each of the four categories”. The presenting steps are recited at a high level of generality (i.e., a general means of using mathematical relationships, calculations, and formulas in a generic technology computer environment (fire composite score computation system to display the results for scores all variables in each of the four categories), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. Therefore, the claims are abstract.   
22.	There are no additional computer components and the additional elements of “graphical user interface” and “composite score computation system” are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claims do not recite additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 5, 6,10,12, 18, 19, 23, and 25 are directed to an ineligible judicial exception without any significant more.
23.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-27 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Amendment
24.		Applicant’s arguments with respect to the claims 1-27 for the U.S.C 101 rejection, Applicant's amendments and remarks have been fully considered and is not persuasive.
	Applicants argument argues that the method and system of the present invention does not fall under the umbrella of abstract ideas. The Applicants argument further argues that the abstract idea is integrated into a practical application of the abstract idea. 
	The Examiner respectfully disagrees. The amended claim 1, and corresponding claims 14 and 27, as drafted, are directed to steps for determining wildfire risk of property. The Specification is titled “Computing a PHICHI score, Four Category Scores, a 4Score, and a Final Composite Threat (FCT) Score for a Property” and describes plans for summation of category scores to compute the complete fire composite score and alternative complex mathematical formulae to calculate the final composite threat (FCT) score. The claims further describe steps for wildfire risk management specifically relates to using actuarial science for pricing wildfire risk by computing a fire composite score. The abstract idea of risk assessment is patent ineligible subject matter. The concept of risk assessment falls in the concepts that are in the enumerating grouping of Abstract ideas related to Certain methods of Organizing Human Activity specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk). The Specification supports the above conclusion where it disclose “the method and system disclosed herein, in general, relates to wildfire risk management, actuarial science and property and casualty insurance industry.” (Specification: Paragraph [0002]) and “as used herein, the 4score is a comprehensive wildfire risk assessment that provides information enabling a property owner to determine whether there is wildfire risk on the property, and how that risk may be mitigated” (Specification {0017]. Therefore, the amended claims 1, and corresponding 14 and 27, as drafted, are abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claims recites the additional components of processor, memory unit, processor, network, fire composite score computation system, and additional elements of fire composite score model, network interface card, mathematical formulae, and customized algorithms. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of processing input data to generate a score) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The Specification supports the above conclusion where it recite: “a fire composite score computation system comprising a processor, a memory unit coupled to the processor, a fire composite score model within the memory unit, a graphical user interface, and a network interface card” (Specification: Paragraph [0025]) See MPEP 2106 and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. The amended claims, as drafted, are not a technical solution for a technology problem. But a business solution to a business problem (i.e. steps for determining wildfire risk of property). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself. Therefore claim 1, and corresponding independent claims 14 and 27, are directed to an abstract idea without a practical application. 
In regards to Step 2B, as stated in the Office Action and above, the claims 1, corresponding claims 14 and 27, recite the additional components and elements of processor, memory unit, processor, network, fire composite score computation system, and additional elements of fire composite score model, network interface card, mathematical formulae, and customized algorithms. The computer hardware is recited at a high-level of generality. Further, applicant's specification fails to set forth that the recited elements of the claims amount to significantly more. It is clear from the above that only general computing components and no specialized computer, hardware, or technology is required in order to implement the invention. The claims were directed to the abstract ideas of steps to receive input data to generate a score to facilitate risk assessment management. The elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims 1-20 are directed to an abstract idea without significantly more.
25.		Applicant’s arguments with respect to the claims 1-27 for the U.S.C 103 rejection, Applicant's amendments and remarks have been fully considered and is persuasive. The U.S.C. 103 rejection is withdrawn. 


Conclusion
26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 5712726771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693